Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 17/155,527 filed on January 22,2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (USPGPub 20170219634) in view of Yasui et al (USPGPub 20140232376).

    PNG
    media_image1.png
    427
    406
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    371
    385
    media_image2.png
    Greyscale

Prior Art: Shimizu


	
Regarding claim 1, Shimizu discloses a current sensor (800) comprising: 5a magnetic circuit (780) that is magnetized by electric current (from around 110); a first magnetic field 
However, Yasui discloses caused by residual magnetization of the magnetic circuit when the electric current is not present (par 4 discloses measuring magnetic field based on residual after current flowing).It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Shimizu in view of Yasui in order to detect whether the current  is on or off.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (USPGPub 20170219634) in view of Yasui et al (USPGPub 20140232376) in further view of Snoeij et al (USPGPub 20150042325). 

Regarding claim 19, Shimizu in view of Yasui does not fully disclose wherein the first magnetic field detecting element and the second magnetic field detecting element are 10mounted on a common substrate.
. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (USPGPub 20170219634) in view of Yasui et al (USPGPub 20140232376) in further view of Shimizu et al (USPGPub 20190154735). 
Regarding claim 20, Shimizu in view of Yasui does not fully disclose a first amplifier that amplifies an output of the first magnetic field detecting element and a second amplifier that amplifies an output of the second magnetic field 15detecting element, wherein gains of the first amplifier and the second amplifier are set such that an absolute value of the output of the first amplifier when the electric current is present and an absolute value of the output of the second amplifier when the electric current is not present are about a same level.
However, Shimizu(735) discloses a first amplifier (130a)that amplifies an output of the first magnetic field detecting element and a second amplifier (130b) that amplifies an output of the second magnetic field 15detecting element, wherein gains of the first amplifier and the second amplifier are set such that an absolute value of the output of the first amplifier when the electric current is present and an absolute value of the output of the second amplifier when the electric current is not present are about a same level (abstract and par 96 discloses measuring magnitude of the current through the conductor). It would have been obvious to a person having ordinary .

Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record taken alone or in combination fail to teach or suggest a current sensor comprising: , wherein the magnetic circuit has an open first magnetic circuit that surrounds an area through which electric current flows and an open second magnetic circuit that is positioned outside of the area, wherein the first magnetic field detecting element is positioned between 20both open ends of the first magnetic circuit, and the second magnetic field detecting element is positioned between both open ends of the second magnetic circuit in combination with the other limitations of the claim. 





Claims 3-18 are also allowed as they further limit objected claim 2.
Prior Art



Sakamoto et al (USPGPub 20130335076): discloses current sensor with a magnetic circuit with a conductor and a sensor inside.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868